Case 2:07-cr-01080-DSF Document 2245 Filed 01/04/21 Page 1 of 1 Page ID #:13244




                  UNITED STATES DISTRICT COURT
                 CENTRAL DISTRICT OF CALIFORNIA




     UNITED STATES OF AMERICA,          No. CR 07-1080-13 DSF
         Plaintiff,
                                        ORDER RE BRIEFING ON
                     v.                 MOTION FOR REDUCTION OF
                                        SENTENCE (Dkt. 2243)
     ALFONSO GARCIA,
         Defendant.



       The government is ordered to file an opposition to Defendant’s
    motion no later than February 5, 2021. Defendant may file a reply no
    later than March 10, 2021.



       IT IS SO ORDERED.



     Date: January 4, 2021              ___________________________
                                        Dale S. Fischer
                                        United States District Judge
